Title: From George Washington to Brigadier General Charles Scott, 6 March 1779
From: Washington, George
To: Scott, Charles


Dear Sir
Head Quarters Mid: Brook 6th March 1779
His Excellency Governor Henry having requested that a General Officer might be sent to the State of Virginia to superintend the recruiting service and that some of inferior Rank might also be sent to take charge of the Recruits when collected and march them to Camp, I have appointed you to that service and inclose you a list of such Officers already in Virginia upon command and Furlough as are to be detained for the purposes above mentioned. You are immediately upon the Receipt hereof to send to the different Officers or signify it to them in the public prints informing them of the duty to which they are appointed and repair yourself to Williamsburg and take your future orders from His Excellency the Governor. Be pleased to exert yourself to get as many of the Recruits as possible here by the 1st of May and if you can put the Business in such a train that you yourself can join your Brigade by that time, it will be very agreeable to me, as I wish to assemble our force by that time if possible. I am Dear Sir.